NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

THADDEUS R. McKENZIE,              )
                                   )
           Appellant,              )
                                   )
v.                                 )                        Case No. 2D18-3263
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 6, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Christopher
C. Sabella, Judge.

Thaddeus R. McKenzie, pro se.


PER CURIAM.

             Affirmed. See Martinez v. State, 114 So. 3d 1119 (Fla. 2d DCA 2013);

Antoine v. State, 138 So. 3d 1064 (Fla. 4th DCA 2014); McLeod v. State, 52 So. 3d 784

(Fla. 5th DCA 2010); Wooden v. State, 42 So. 3d 837 (Fla. 5th DCA 2010); Yasin v.

State, 896 So. 2d 875 (Fla. 5th DCA 2005).



SILBERMAN, VILLANTI, and ATKINSON, JJ., Concur.